Citation Nr: 1536107	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a cognitive disorder.

3.  Entitlement to a compensable rating for residuals of a burn on the left hand.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963 and from November 1990 to July 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed herein, the Veteran's service connection claim for a psychiatric disorder encompasses two distinct service connection claims, one for PTSD and one for a cognitive disorder.  Thus, the Board has characterized the issues accordingly, as reflected on the title page.

The issues of entitlement to service connection for a cognitive disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied in a September 2008 rating decision, and the Veteran did not perfect an appeal thereafter.

2.  Evidence received since the September 2008 rating decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for PTSD and does not raise a reasonable possibility of substantiating that claim.

3.  Throughout the appeal period, the evidence of record shows no manifestations of the Veteran's service-connected residuals of a burn on the left hand.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  

2.  The criteria for a compensable rating for residuals of a burn on the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's October 2013 letter to the Veteran contained the requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied.  Prior to the initial adjudication of the above-captioned claims, the RO obtained the Veteran's service treatment records and all identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was also provided VA examinations in November 2013.  The examiners reviewed the relevant evidence of record, considered the Veteran's statements, rendered opinions when necessary, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria and allowed for a fully informed evaluation of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the board finds that the Veteran was afforded adequate examinations with respect to the issues decided herein. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Claim to Reopen Service Connection for PTSD

In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in a September 2008 rating decision.  The Veteran was provided notice of the decision and notice of his appellate rights via an October 2008 letter, but he did not perfect an appeal.  See 38 C.F.R. § 3.156(b).  Consequently, the September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In August 2013, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, including PTSD.  

When the Veteran first filed his service connection claim in July 2008, he stated that he was seeking service connection for PTSD related to his service during Operation Desert Storm/Shield.  At the time, a PTSD screening performed in February 2008 indicated that the Veteran endorsed symptoms of nightmares, avoidance, and feeling on guard.  A VA psychiatric evaluation performed in September 2008 indicated that the Veteran reported exposure to enemy attacks in Saudi Arabia and symptoms of intermittent difficulty falling and staying asleep.  The diagnosis was posttraumatic stress syndrome, as the psychiatrist indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that no further psychiatric treatment was necessary.  

When the Veteran submitted his service connection claim in August 2013, he stated that he was seeking service connection for "acquired psychiatric issues, to include PTSD," as a result of his service in Saudi Arabia.  The Veteran did not submit any additional evidence in support of this claim.  Nevertheless, the RO scheduled the Veteran for a VA psychiatric examination, which was conducted in November 2013.  

During the November 2013 VA examination, the Veteran reported exposure to enemy attacks while serving in Oman during Operation Desert Storm/Shield.  The Veteran endorsed symptoms of hypervigilance and mild memory loss, such as forgetting names, directions, or recent events.  He also reported experiencing nightmares and difficulty sleeping in the past, but denied any recently.  It was noted that Veteran was accompanied by his caretaker, who observed the Veteran exhibit increased memory loss, loss of balance, slurred speech, impaired gait, and word-finishing difficulty.  The caretaker stated that the Veteran would not likely be able to provide much information due to his cognitive difficulties.  It was noted that an August 2009 neurology treatment record showed that the Veteran may have dementia.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but provided a diagnosis of cognitive disorder, not otherwise specified, and opined that it "less likely as not related to [the Veteran's] military service."

In the March 2014 rating decision, the RO denied reopening the Veteran's service connection claim for PTSD because the evidence of record still did not show a diagnosis of PTSD.  The RO also noted that the November 2013 VA examiner provided a diagnosis of cognitive disorder, not otherwise specified, but opined that it was not related to service.  

In a May 2014 amended notice of disagreement, the Veteran's representative asserted that service connection is warranted for a cognitive disorder pursuant to 38 C.F.R. § 3.317, relating to certain disabilities occurring in Persian Gulf veterans.  See 38 C.F.R. § 3.317 (2014).  

A review of the record reveals that in August 2013, the Veteran submitted claims for two distinct mental health disorders, one for PTSD and one for a cognitive disorder.  The Veteran's claim for PTSD is based on symptoms of nightmares, difficulty sleeping, and hypervigilance, which he attributes to exposure to enemy attacks during the Persian Gulf War.  The Veteran's claim for a cognitive disorder is based on symptoms of memory loss, slurred speech, word-finishing difficulty, and other cognitive impairments, which he attributes to an undiagnosed illness or medically unexplained chronic multi-symptom illness related to his Persian Gulf War service.  Although a new theory of service connection does not necessarily constitute a new claim, the evidence of record reveals that the Veteran's service connection claim for a cognitive disorder is based on a distinct diagnosis with a different factual basis.  See Boggs, 520 F.3d at 1337; Velez, 23 Vet. App. at 204; Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, the Board finds that the Veteran has submitted a service connection claim for a cognitive disorder, which is distinct from his service connection claim for PTSD.  As noted above, the issue of entitlement to service connection for a cognitive disorder is addressed in the remand portion of the decision below.

Because the Veteran's service connection claim for PTSD is the same issue that was previously adjudicated in September 2008, the Board must decide that new and material evidence has been submitted before addressing the merits of that claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  "New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the September 2008 rating decision, the record consisted of the Veteran's service treatment records and VA treatment records through August 2008.  The RO denied the Veteran's service connection claim because the record did not contain a diagnosis of PTSD.  Since the September 2008 rating decision, the evidence of record includes updated VA treatment records and a November 2013 VA examination report.  The Board finds that the evidence is new, as it has not previously been submitted to VA for consideration.  However, the Board finds that this evidence is not material, as it still does not show a diagnosis of PTSD, and does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material, and the claim of entitlement to service connection for PTSD is not reopened.  

II.  Increased Rating for Residuals of a Burn on the Left Hand

In an April 1998 rating decision, service connection was granted for residuals of a chemical burn on the left hand, to which a 10 percent disability rating was assigned, effective December 2, 1997.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  In a December 2007 rating decision, the RO reduced the Veteran's disability rating from 10 percent to a noncompensable rating, effective March 1, 2008.  In an April 2012 decision, the Board found that the evidence of record demonstrated sustained, material improvement in the Veteran's left hand burn residuals, which were reasonably certain to continue under the ordinary conditions of life.  Therefore, the Board concluded that the reduction in the Veteran's disability rating was proper and that the criteria for restoration of a 10 percent disability rating were not met.  In August 2013, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected residuals of a burn on the left hand, which was denied in a March 2014 rating decision.  Thereafter, the Veteran perfected an appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's residuals of a left hand chemical burn have been assigned a noncompensable rating pursuant to the criteria set forth in Diagnostic Code 7802.  Diagnostic Code 77802 does not provide for a noncompensable rating; however, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).  Pursuant to Diagnostic Code 7802, a 10 percent disability rating is warranted for a burn scar or scar due to other causes, not of the head, face, or neck, which is superficial, nonlinear, and covers an area of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  Ten percent is the maximum disability rating under Diagnostic Code 7802.

A VA examination conducted in October 2003 revealed no lesions, scars, or tenderness to palpation of the left hand.  The examiner attributed the Veteran's report of discomfort and disfigurement in the fingertips to tinea manus, a fungal infection, which was assessed as being unrelated to the Veteran's service-connected burn injury.  A February 2007 VA examination revealed no lesions, scars, or tenderness to palpation of the left hand.  The examiner indicated that the diagnoses of onychomycosis and tinea manus were unrelated to the Veteran's service-connected burn injury.  A June 2010 VA examination likewise revealed no visible remaining scar on the left hand, no discoloration, no pigmentation, no skin abnormality, no masses, no skin breakdown, and normal skin texture.  The examiner observed fungus on all four extremities, which was assessed as being unrelated to the Veteran's service-connected burn injury.  Additionally, the Veteran's reported functional impairment and difficulty picking up objects was attributed to his nonservice-connected bilateral carpal tunnel syndrome.

During a November 2013 VA examination, the Veteran reported sustaining a chemical burn from diesel fuel on his left hand in 1995.  The examiner indicated that service connection was initially granted for a scar resulting from the chemical burn; however, subsequent VA examinations have documented that the scar is no longer present.  The Veteran indicated that he was seeking an increase in his disability rating due to fungal changes in his left fingernails and symptoms of numbness, burning, tingling, and decreased grip strength in both hands.  The examination report indicates that the Veteran received a diagnosis of bilateral carpal tunnel syndrome in 2008.  The examiner noted that the Veteran's treatment records showed no current left hand disorders resulting from the 1995 chemical burn.  A physical examination revealed normal skin on the Veteran's left hand.  There was no evidence of scars, tenderness, or any other residuals of a chemical burn.  The examiner observed onychomycosis of the nails on all four extremities and indicated that it was unrelated to the 1995 chemical burn.  The examiner also opined that the symptoms of burning, numbness, and tingling of the hands were due to the Veteran's nonservice-connected bilateral carpal tunnel syndrome.  

A review of the medical evidence of record reveals no complaints of or treatment for a scar or any other residuals of a chemical burn on the left hand throughout the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The current physical examination revealed no scars, tenderness, or any other residuals of a chemical burn on the left hand.  Although the Veteran reported symptoms of nail fungus and a burning, tingling sensation in both hands, four VA examiners have attributed these symptoms to onychomycosis and bilateral carpal tunnel syndrome, and opined that these diagnoses are unrelated to the 1995 chemical burn.  Based on the foregoing, the Board finds that the Veteran's service-connected residuals of a left hand burn warrant a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code; however, the evidence of record does not show any residuals of the Veteran's service-connected left hand burn.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2014).  Thus, a higher disability rating is not warranted under an alternative diagnostic code relating to disabilities of the skin.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria for skin disorders under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by the residuals of a burn on his left hand.  See 38 C.F.R. § 4.7118.  As determined above, there is no evidence of any remaining residuals of the 1995 chemical burn.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected residuals of a burn on the left hand, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for PTSD is denied.

A compensable rating for residuals of a burn on the left hand is denied.



REMAND

As found above, the Veteran has submitted a distinct service connection claim for a cognitive disorder.  The November 2013 VA examiner opined that the Veteran's cognitive disorder was "less likely as not related to [the Veteran's] military service."  Because the examiner did not provide a rationale to support this opinion, the Board finds that a remand is necessary in order to obtain a supplemental opinion containing a rationale.   See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

As the Veteran's TDIU claim is inextricably intertwined with the issue of entitlement to service connection for a cognitive disorder, the Board finds that a remand is necessary for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be made available to the November 2013 VA examiner in order to obtain a supplemental opinion.  If the November 2013 VA examiner is not available, the evidence of record must be provided to another appropriate examiner.  The examiner must review all pertinent records associated with the claims file, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's current cognitive disorder, not otherwise specified, is related to his military service, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a cognitive disorder and entitlement to a TDIU must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


